Citation Nr: 1404557	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right leg injury.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected status-post total right hip arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from February 4, 1971, to March 5, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim of entitlement to service connection for a right thigh condition (claimed as a right leg and knee condition). During the pendency of the appeal, the RO recharacterized the issue as entitlement to service connection for a right hip disability (claimed as right knee, thigh and leg conditions).  The Board has also recharacterized the issues given the Veteran's assertions and the evidence on file.  This recharacterization does not prejudice the Veteran's interests.  The issues on appeal encompass all of his claimed right lower extremity disabilities.

The Veteran testified at a hearing in May 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  In October 2012, and most recently, in September 2013, the Board remanded this case for further development and it has now been returned to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for right knee disability, to include as secondary to service-connected status-post total right hip arthroplasty, is addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Resolving all doubt in favor of the Veteran, he has residuals of an in-service right leg injury to include status-post total right hip arthroplasty (arthritis).


CONCLUSION OF LAW

The criteria for service connection for status-post total right hip arthroplasty (arthritis) have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, as to the issue of entitlement to service connection for status-post total right hip arthroplasty, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the May 2012 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2) (2013), is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).  Therefore, any arthritis can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b).  In addition, arthritis may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Veteran's service treatment records dated on February 25, 1971, indicate that the Veteran was hospitalized for evaluation and complained of right thigh pain, since entering service, and reported that he had difficulty keeping up in basic training.  Physical examination, in pertinent part, revealed tenderness in the anterior right thigh, near the hip.  At the time of his February 1971 service separation examination, conducted as part of his Medical Evaluation Board (MEB) on the same day, he was deemed unfit for retention due to a pre-service left ankle disability, and his right leg tenderness was noted. 

On VA examination in November 2009, the Veteran was diagnosed with total right hip arthroplasty.  The Veteran reported a history of in-service problems with his right hip and thigh during basic training, with a fall on two occasions from the parallel bars, landing on his right leg.  He reported that he experienced progressive worsening in the right leg, hip, and knee since that time.  The examiner noted his 2008 total right hip replacement surgery, and noted that July 2008 results of magnetic resonance imaging (MRI) revealed age-expected changes in the right hip, without documented history of injury and a notation that the Veteran "may have strained it in the service."  The Board notes here, as discussed below, it is unclear of the August 2008 MRI report actually referred to the right hip or right knee.  The examiner opined that the Veteran's current right hip disability was not at least as likely as not related to service, as his service treatment records were silent for a right hip injury or problems and included only an incidental note of right hip tenderness at the MEB conducted for an unrelated disability; as well as the fact that the private MRI revealed age-expected changes.  

At the time of his May 2012 Board hearing, the Veteran reported that in his third week of basic training, he fell from the parallel bars, on his right side.  He reported that he was in the hospital for five days, for his right leg, and was discharged for his left ankle.  He complained of progressively worse right hip pain over the years, and reported that after service, before his relatively recent treatment in 2005 leading to total right hip replacement in 2008, he complained of right leg pain and was treated with inserts by a podiatrist in the 1980's, with no relief.  He asserted that he did not have the money or insurance to seek specific treatment for his right hip pain prior to his recent treatment.  He denied any symptoms related to his pre-service left ankle disability, and only reported a very small degree of motion that caused him no problems, either prior to service or since.

In November 2012, subsequent to VA examination, an addendum opinion was submitted.  Another examiner in essence re-issued the November 2009 opinion as to the etiology of the Veteran's right hip disability, with the additional comment that there was no evidence of right hip complaints or treatment until 2008, many years after separation from service, and significantly, a comment that private treatment records dated in 2008 include a diagnosis of degenerative joint disease (DJD) (arthritis) of the right hip with subsequent right total hip arthroplasty.  In October 2013, a VA addendum opinion was received, at which time, yet another examiner in essence re-issued the prior opinions.  

Following a review of the claims file, the Board concludes that the VA opinions are inadequate.  The examiners failed to adequately address the Veteran's competent, credible and thus probative account of right hip symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In fact, the reasoning provided improperly relies largely, if not entirely, on the absence of corroborating medical evidence, neglecting to consider or address competent evidence of continuity of symptomatology.  The Veteran has offered testimony that he has experienced progressively worse right hip pain since separation from service and has offered a reasonable explanation as to why his treatment records do not support his contentions until many years after separation from service.  Thus, the VA opinions are incomplete and are of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The absence of a sufficient medical opinion is not fatal to the claim.  The VA examiner noted, in November 2012, that the Veteran was diagnosed during private treatment with DJD of the right hip (arthritis) with subsequent right total hip arthroplasty.  While the Veteran's current diagnosis, status-post total right hip arthroplasty, is not among the chronic diseases listed in 38 C.F.R. § 3.309(a), and the right hip joint has been replaced, the claim is established based on continuity of symptomatology due to DJD of the right hip, or arthritis, a disability among the enumerated chronic diseases listed.   See Walker, 708 F.3d 1331. 

The Veteran provides a competent and credible account of right hip symptomatology, including in-service trauma and continuous symptoms since separation.  Layno, 6 Vet. App. 465, at 470; Jandreau, 492 F.3d 1372, at 1377.  His account in this regard has been generally consistent, including his sworn May 2012 Board testimony.  The Veteran gave specific testimony as to the reasons he did not seek medical treatment for his right hip pain until the 1980's, and then again in 2005.  The Board can conceive of a scenario wherein the Veteran managed his right hip pain on his own and considered such as part of his podiatric problems, and sought treatment, as he has asserted, when he had sufficient medical.  There is no basis upon which to find the Veteran not credible.  

Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's competent, credible and thus probative account of in-service and post-service right hip symptomatology supports the diagnosis of status-post total right hip arthroplasty (arthritis) by medical professionals, satisfying the second and third elements of service connection by demonstrating a continuity of symptomatology.  See Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d at 1376-77.  Thus, resolving all doubt in favor of the Veteran, service connection for status-post total right hip arthroplasty (arthritis) is warranted.


ORDER

Service connection for status-post total right hip arthroplasty (arthritis) is granted, subject to the laws and regulations governing monetary awards.


REMAND

It remains unclear whether the Veteran has additional disability stemming from his in-service right leg injury to include a right knee disability or whether any current right knee disability is secondary to his newly service-connected right hip disability.
 
On VA examination in November 2009, the Veteran was diagnosed with right knee strain, and results of  X-ray examination were silent for any abnormalities.  At that time, he reported his fall from the parallel bars during service, twice, landing on his right leg, with progressively worse pain since.  The examiner did not opine as to the etiology of the Veteran's right knee disability.  On VA examination in November 2012, the Veteran reported that he fell on his right knee during service.  The examiner noted that the Veteran's service treatment records were silent for complaint, treatment, or diagnosis of a right knee disability.  He offered a negative etiological opinion, reasoning that no data was found showing a persuasive linkage between the right knee and right hip conditions, and that if the Veteran favored his right leg due to the right hip disability, the opposite leg would be more likely affected.  In the October 2013 VA addendum, the examiner provided another negative etiological opinion and noted that the Veteran's service treatment records were silent for any right knee disability.  

The Board, in its October 2012 remand, noted that during VA examination in November 2009, the Veteran was diagnosed with right knee strain.  The Board also noted the examiner's comment regarding the August 2008 MRI results when discussing the Veteran's right hip.  The Board found that the August 2008 MRI results were unclear as to whether they referred to the right hip or right knee, and the Board specifically noted that a July 2008 private treatment record indicated that MRI of the right knee was recommended.  It is significant that the MRI results included a comment that the Veteran "may have strained it in the service."  On remand, a sufficient VA opinion as to the etiology of the Veteran's right knee disability is required.

At the time of the Board's October 2012 remand, the claims file was in paper format.  The claims file is currently maintained on two of VA's electronic systems.  Unfortunately, review of both systems is silent for any private treatment records, specifically, the report of the August 2008 MRI results and the July 2008 notation.  The Board is unable to adjudicate the claim without review of such records.  

In this regard, the Board has observed that the Veteran, in July 2009, submitted two VA Forms 21-4142, Authorization and Consent to Release Information to the VA, one in favor of St. Joseph's Community Care Clinic and one in favor of Dr. Henderson.  While the Veteran, at that time, reported that records from St. Joseph's clinic had bearing on his DJD of the right hip, such are required in the present appeal now limited to the right knee, as there is some confusion as to the circumstances surrounding the August 2008 MRI.  At the time of the December 2009 Statement of the Case (SOC), the RO noted that Dr. Henderson's private treatment records dated from July 2008 to Janaury 2009 were considered in the adjudication of the claim.  There is no indication that the private records from St. Joseph's clinic were considered in the adjudication of the claim, nor is there any indication that VA attempted to obtain and associate such records with the claims file.  On remand, the Veteran's complete private treatment records must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Re-associate with the claims file the Veteran's private treatment records from Dr. Henderson, dated from July 2008 to Janaury 2009, as cited in the December 2009 SOC.  

If such records cannot be re-associated with the claims file, send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete and submit such for his private treatment records from Dr. Henderson.  Advise the Veteran that he may submit his private treatment records if he so chooses.  Attempt to obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, or any treatment facility, or if sufficient attempts to obtain the records are futile; he should be properly notified and the claims file properly documented.

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete and submit such for his private treatment records from St. Joseph's Community Care Clinic.  Advise the Veteran that he may submit his private treatment records if he so chooses.  Attempt to obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, or any treatment facility, or if sufficient attempts to obtain the records are futile; he should be properly notified and the claims file properly documented.

3.  Forward the claims file to a VA examiner who did not offer any of the prior opinions of record, dated in November 2009, November 2012, and October 2013.  If the examiner determines that a new physical examination is required, so schedule the Veteran.

(a) The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically including his fall from parallel bars after which he landed on his right side and demonstrated tenderness in the anterior right thigh, near the hip. 

(b) The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is proximately due to, the result of, his service-connected right hip disability.

(c) The examiner should then, as a clear and separate response, opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability has been aggravated, made permanently worse beyond the natural progression of the disease, by his service-connected right hip disability. 

In this regard, the examiner should consider the Veteran's statements regarding his lay observable symptoms related to his right leg, both during and subsequent to service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  To the extent possible, the requested opinion on aggravation should assess the level of severity of the right knee both before and after the aggravating effects of the service-connected right hip disability deemed as an aggravating factor, if any.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse, provide the Veteran and his representative with a Supplemental SOC and allow him an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by- the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


